UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10197 Nuveen California Dividend Advantage Municipal Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:2/28 Date of reporting period:5/31/15 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen California Dividend Advantage Municipal Fund 2 (NVX) May 31, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 140.0% (99.5% of Total Investments) MUNICIPAL BONDS – 140.0% (99.5% of Total Investments) Consumer Staples – 7.6% (5.4% of Total Investments) California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los Angeles County Securitization Corporation, Series 2006A: $ 2,000 5.600%, 6/01/36 12/18 at 100.00 B+ $ 1,849,080 5.650%, 6/01/41 12/18 at 100.00 B+ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma 8/15 at 100.00 BBB+ County Tobacco Securitization Corporation, Series 2005, 4.250%, 6/01/21 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, 8/15 at 100.00 Baa1 Stanislaus County Tobacco Funding Corporation, Series 2002A, 5.500%, 6/01/33 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.000%, 6/01/33 6/17 at 100.00 B 5.750%, 6/01/47 6/17 at 100.00 B Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/22 at 100.00 B Bonds, Series 2007A-2, 5.300%, 6/01/37 Total Consumer Staples Education and Civic Organizations – 2.8% (2.0% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Revenue Bonds, The Jackson 7/22 at 100.00 A1 Laboratory, Series 2012, 5.000%, 7/01/37 California Municipal Finance Authority, Charter School Revenue Bonds, Rocketship Education – 6/22 at 102.00 N/R Multiple Projects, Series 2014A , 7.250%, 6/01/43 California Municipal Finance Authority, Revenue Bonds, University of La Verne, Series 2010A, 6/20 at 100.00 Baa1 6.250%, 6/01/40 California Statewide Communities Development Authority, School Facility Revenue Bonds, 7/21 at 100.00 BBB– Alliance College-Ready Public Schools, Series 2011A, 7.000%, 7/01/46 Total Education and Civic Organizations Health Care – 19.6% (13.9% of Total Investments) California Health Facilities Financing Authority, Revenue Bonds, Lucile Salter Packard 8/24 at 100.00 AA Children’s Hospital, Series 2014A, 5.000%, 8/15/43 California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, 10/24 at 100.00 AA Series 2014A, 5.000%, 10/01/38 California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, 10/24 at 100.00 AA Series 2014B, 5.000%, 10/01/44 California Health Facilities Financing Authority, Revenue Bonds, Rady Children’s Hospital – 8/21 at 100.00 AA– San Diego, Series 2011, 5.250%, 8/15/41 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 11/16 at 100.00 AA– 5.250%, 11/15/46 California Municipal Financing Authority, Certificates of Participation, Community Hospitals 2/17 at 100.00 A– of Central California, Series 2007, 5.250%, 2/01/27 California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System 3/15 at 100.00 A West, Series 2005A, 5.000%, 3/01/35 California Statewide Communities Development Authority, Revenue Bonds, Kaiser Permanente, 4/22 at 100.00 A+ Series 2012A, 5.000%, 4/01/42 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity 7/15 at 100.00 CCC Health System, Series 2005A, 5.250%, 7/01/35 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, 8/16 at 100.00 A+ Series 2001C, 5.250%, 8/01/31 California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 8/18 at 100.00 AA 2004D, 5.050%, 8/15/38 – AGM Insured California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 11/15 at 100.00 AA– 2005A, 5.000%, 11/15/43 Madera County, California, Certificates of Participation, Children’s Hospital Central 3/20 at 100.00 AA– California, Series 2010, 5.375%, 3/15/36 Oak Valley Hospital District, Stanislaus County, California, Revenue Bonds, Series 2010A, 11/20 at 100.00 BB 6.500%, 11/01/29 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 11/19 at 100.00 Ba1 6.625%, 11/01/29 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 11/20 at 100.00 Ba1 6.000%, 11/01/41 Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical 7/17 at 100.00 Baa2 Center, Series 2007A, 5.000%, 7/01/38 San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011, 12/21 at 100.00 BB 7.500%, 12/01/41 Total Health Care Housing/Multifamily – 1.5% (1.1% of Total Investments) California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects 8/20 at 100.00 BBB Series 2010A, 6.400%, 8/15/45 California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects 8/22 at 100.00 BBB Series 2012A, 5.500%, 8/15/47 California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects 8/22 at 100.00 A1 Series 2012B, 7.250%, 8/15/47 California Municipal Finance Authority, Mobile Home Park Senior Revenue Bonds, Caritas Affordable Housing, Inc. Projects, Series 2014A: 80 5.250%, 8/15/39 8/24 at 100.00 BBB 5.250%, 8/15/49 8/24 at 100.00 BBB Independent Cities Lease Finance Authority, California, Mobile Home Park Revenue Bonds, 5/16 at 100.00 N/R San Juan Mobile Estates, Series 2006B, 5.850%, 5/15/41 Total Housing/Multifamily Housing/Single Family – 3.2% (2.3% of Total Investments) California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Series 2006M, 2/16 at 100.00 A 4.650%, 8/01/31 (Alternative Minimum Tax) California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Series 2007G, 2/17 at 100.00 A 5.050%, 2/01/29 (Alternative Minimum Tax) 65 California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 5.750%, 2/16 at 100.00 A 8/01/30 – FGIC Insured (Alternative Minimum Tax) Total Housing/Single Family Industrials – 0.0% (0.0% of Total Investments) California Statewide Communities Development Authority, Revenue Bonds, EnerTech Regional No Opt. Call N/R Biosolids Project, Series 2007A, 5.500%, 12/01/33 (Alternative Minimum Tax) (4) Tax Obligation/General – 31.1% (22.1% of Total Investments) Alhambra Unified School District, Los Angeles County, California, General Obligation Bonds, 8/22 at 100.00 Aa3 Refunding Series 2012A, 5.000%, 8/01/29 – AGM Insured California State, General Obligation Bonds, Series 2006CD, 4.600%, 12/01/32 (Alternative 12/15 at 100.00 AA Minimum Tax) California State, General Obligation Bonds, Various Purpose Refunding Series 2015, 2/25 at 100.00 AA– 5.000%, 8/01/32 California State, General Obligation Bonds, Various Purpose Series 2009, 6.000%, 4/01/38 4/19 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2010: 6.000%, 3/01/33 3/20 at 100.00 AA– 5.250%, 11/01/40 11/20 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2011: 5.250%, 10/01/28 No Opt. Call AA– 5.000%, 9/01/41 9/21 at 100.00 AA– 5.000%, 10/01/41 10/21 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2013: 5.000%, 2/01/43 No Opt. Call AA– 5.000%, 11/01/43 11/23 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2014: 5.000%, 5/01/32 5/24 at 100.00 AA– 5.000%, 10/01/44 10/24 at 100.00 AA– Desert Community College District, Riverside County, California, General Obligation Bonds, No Opt. Call AA Election 2004 Series 2007C, 0.000%, 8/01/46 – AGM Insured Los Angeles Unified School District, Los Angeles County, California, General Obligation Bonds, 7/19 at 100.00 Aa2 Series 2009D, 5.000%, 7/01/27 Palomar Pomerado Health, California, General Obligation Bonds, Election of 2004, Series 2007A, 8/17 at 100.00 AA– 5.000%, 8/01/32 – NPFG Insured Puerto Rico, General Obligation Bonds, Public Improvement Series 2002A, 5.500%, 7/01/20 – No Opt. Call AA– NPFG Insured San Marcos Unified School District, San Diego County, California, General Obligation Bonds, No Opt. Call AA– 2010 Election, Series 2012B, 0.000%, 8/01/51 Southwestern Community College District, San Diego County, California, General Obligation 8/21 at 100.00 Aa2 Bonds, Election of 2008, Series 2011C, 5.250%, 8/01/36 Yuba Community College District, California, General Obligation Bonds, Election 2006 Series 8/21 at 100.00 Aa2 2011C, 5.250%, 8/01/47 Total Tax Obligation/General Tax Obligation/Limited – 28.9% (20.5% of Total Investments) California State Public Works Board, Lease Revenue Bonds, Department of Corrections & 9/23 at 100.00 A+ Rehabilitation, Various Correctional Facilities Series 2013F, 5.250%, 9/01/31 California State Public Works Board, Lease Revenue Bonds, Department of Corrections & 9/24 at 100.00 A+ Rehabilitation, Various Correctional Facilities Series 2014A, 5.000%, 9/01/39 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 11/22 at 100.00 A+ 2012G, 5.000%, 11/01/37 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 9/24 at 100.00 A+ 2014E, 5.000%, 9/01/39 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community 9/15 at 100.00 AA– Facilities District 98-2, Series 2005, 5.000%, 9/01/24 – FGIC Insured Fontana Redevelopment Agency, San Bernardino County, California, Tax Allocation Bonds, Jurupa 10/15 at 100.00 A– Hills Redevelopment Project, Refunding Series 1997A, 5.500%, 10/01/27 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/25 at 100.00 A1 Asset-Backed Revenue Bonds, Series 2015A, 5.000%, 6/01/45 Hawthorne Community Redevelopment Agency, California, Project Area 2 Tax Allocation Bonds, 9/16 at 100.00 N/R Series 2006, 5.250%, 9/01/36 – SYNCORA GTY Insured Hesperia Unified School District, San Bernardino County, California, Certificates of 2/17 at 100.00 A– Participation, Capital Improvement, Series 2007, 5.000%, 2/01/41 – AMBAC Insured Hesperia Unified School District, San Bernardino County, California, Certificates of 2/23 at 100.00 AA Participation, Series 2013A, 5.000%, 2/01/38 – BAM Insured Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment 5/17 at 100.00 BBB+ Project, Subordinate Lien Series 2007A-1, 5.000%, 5/01/23 – AMBAC Insured Irvine Unified School District, California, Special Tax Bonds, Community Facilities District Series 2006A: 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R Lammersville School District, San Joaquin County, California, Special Tax Bonds, Community 9/16 at 100.00 N/R Facilities District 2002 Mountain House, Series 2006, 5.125%, 9/01/35 Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester 9/15 at 100.00 A1 Social Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Multiple No Opt. Call AA Capital Facilities Project II, Series 2012, 5.000%, 8/01/42 Lynwood Redevelopment Agency, California, Project A Revenue Bonds, Subordinate Lien Series 9/21 at 100.00 A– 2011A, 7.000%, 9/01/31 National City Community Development Commission, California, Tax Allocation Bonds, National 8/21 at 100.00 A– City Redevelopment Project, Series 2011, 6.500%, 8/01/24 Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment 9/21 at 100.00 BBB+ Project, Series 2011, 6.750%, 9/01/40 Patterson Public Finance Authority, California, Revenue Bonds, Community Facilities District 9/23 at 100.00 N/R 2001-1, Subordinate Lien Series 2013B , 5.875%, 9/01/39 Patterson Public Financing Authority, California, Revenue Bonds, Community Facilities District 2001-1, Senior Series 2013A: 5.250%, 9/01/30 9/23 at 100.00 N/R 5.750%, 9/01/39 9/23 at 100.00 N/R Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community 9/18 at 100.00 BBB– Development Project, Refunding Series 2008A, 6.500%, 9/01/28 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call AA– 8/01/45 – NPFG Insured Rancho Santa Fe CSD Financing Authority, California, Revenue Bonds, Superior Lien Series 9/21 at 100.00 BBB+ 2011A, 5.750%, 9/01/30 Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Jurupa Valley Project 10/21 at 100.00 A– Area, Series 2011B, 6.500%, 10/01/25 San Buenaventura Redevelopment Agency, California, Merged Project Areas Tax Allocation Bonds, Series 2008: 7.750%, 8/01/28 8/16 at 102.00 A 8.000%, 8/01/38 8/16 at 102.00 A San Diego County Regional Transportation Commission, California, Sales Tax Revenue Bonds, 4/24 at 100.00 AAA Series 2014A, 5.000%, 4/01/36 San Diego, California, Special Tax Bonds, Community Facilities District 4 Black Mountain Ranch 9/15 at 103.00 N/R Villages, Series 2008A, 6.000%, 9/01/37 San Francisco City and County Redevelopment Agency Successor Agency, California, Special Tax No Opt. Call N/R Bonds, Community Facilities District 7, Hunters Point Shipyard Phase One Improvements, Refunding Series 2014, 5.000%, 8/01/39 80 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, 2/21 at 100.00 A– Mission Bay North Redevelopment Project, Series 2011C, 6.750%, 8/01/41 San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, Mission Bay South Redevelopment Project, Series 2011D: 85 7.000%, 8/01/33 2/21 at 100.00 BBB+ 7.000%, 8/01/41 2/21 at 100.00 BBB+ San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006C: 5.000%, 8/01/24 – NPFG Insured 8/17 at 100.00 AA– 5.000%, 8/01/25 – NPFG Insured 8/17 at 100.00 AA– San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/17 at 100.00 BBB+ Project, Series 2006D, 5.000%, 8/01/23 – AMBAC Insured San Marcos Public Facilities Authority, California, Tax Allocation Bonds, Project Areas 2 and 3, 8/15 at 100.00 A– Series 2005C, 5.000%, 8/01/35 – AMBAC Insured Signal Hill Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2011, 4/21 at 100.00 N/R 7.000%, 10/01/26 Temecula Public Financing Authority, California, Special Tax Bonds, Community Facilities 9/15 at 101.00 N/R District 03-02 Roripaugh, Series 2006, 5.500%, 9/01/36 Yorba Linda Redevelopment Agency, Orange County, California, Tax Allocation Revenue Bonds, 9/21 at 100.00 A– Yorba Linda Redevelopment Project, Subordinate Lien Series 2011A, 6.500%, 9/01/32 Total Tax Obligation/Limited Transportation – 10.4% (7.4% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/23 at 100.00 AA– 2013S-4, 5.250%, 4/01/48 Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, 1/24 at 100.00 BB+ Refunding Junior Lien Series 2013C, 6.500%, 1/15/43 Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Refunding Series 2013A: 5.750%, 1/15/46 1/24 at 100.00 BBB– 6.000%, 1/15/53 1/24 at 100.00 BBB– Los Angeles Harbors Department, California, Revenue Bonds, Refunding Series 2014B, 8/24 at 100.00 AA 5.000%, 8/01/44 Port of Oakland, California, Revenue Bonds, Refunding Series 2012P: 5.000%, 5/01/29 (Alternative Minimum Tax) No Opt. Call A+ 5.000%, 5/01/31 (Alternative Minimum Tax) No Opt. Call A+ Total Transportation U.S. Guaranteed – 10.2% (7.3% of Total Investments) (5) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/16 at 100.00 AA (5) 2006F, 5.000%, 4/01/31 (Pre-refunded 4/01/16) (UB) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Tender 4/18 at 100.00 AA (5) Option Bond Trust 3211, 13.391%, 10/01/32 (Pre-refunded 4/01/18) (IF) California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 11/15 at 100.00 A2 (5) 2006, 5.000%, 11/01/21 (Pre-refunded 11/02/15) California State Public Works Board, Lease Revenue Bonds, University of California Regents, 3/18 at 100.00 Aaa Tender Option Bond Trust 1065, 9.211%, 3/01/33 (Pre-refunded 3/01/18) (IF) California Statewide Communities Development Authority, Revenue Bonds, ValleyCare Health 7/17 at 100.00 AA+ (5) System, Series 2007A, 5.125%, 7/15/31 (Pre-refunded 7/15/17) Castaic Lake Water Agency, California, Certificates of Participation, Series 2006C, 5.000%, 8/16 at 100.00 AA– (5) 8/01/36 (Pre-refunded 8/01/16) – NPFG Insured Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 4/16 at 100.00 AA (5) 5.000%, 4/01/36 (Pre-refunded 4/01/16) – NPFG Insured Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 12/17 at 100.00 BBB– (5) 2008A, 8.250%, 12/01/38 (Pre-refunded 12/01/17) Roseville Joint Union High School District, Placer County, California, General Obligation 8/15 at 100.00 AA (5) Bonds, Series 2006B, 5.000%, 8/01/27 (Pre-refunded 8/01/15) – FGIC Insured Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005: 5.125%, 9/01/31 (Pre-refunded 9/01/15) – SYNCORA GTY Insured 9/15 at 100.00 N/R (5) 5.250%, 9/01/36 (Pre-refunded 9/01/15) – SYNCORA GTY Insured 9/15 at 100.00 N/R (5) North Natomas Community Facilities District 4, Sacramento, California, Special Tax Bonds, 9/15 at 101.00 N/R (5) Series 2006D, 5.000%, 9/01/33 (Pre-refunded 9/01/15) Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 2002E, No Opt. Call CCC– (5) 6.000%, 8/01/26 (ETM) Sacramento County Sanitation Districts Financing Authority, California, Revenue Bonds, Series 6/16 at 100.00 AA (5) 2006, 5.000%, 12/01/31 (Pre-refunded 6/01/16) – FGIC Insured San Mateo Union High School District, San Mateo County, California, Certificates of 12/17 at 100.00 N/R (5) Participation, Phase 1, Series 2007A, 5.000%, 12/15/30 (Pre-refunded 12/15/17) – AMBAC Insured University of California, Limited Project Revenue Bonds, Series 2007D, 5.000%, 5/15/41 5/16 at 101.00 AA– (5) (Pre-refunded 5/15/16) – FGIC Insured Total U.S. Guaranteed Utilities – 10.7% (7.6% of Total Investments) Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series No Opt. Call A 2007A, 5.000%, 11/15/35 Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 7/22 at 100.00 AA– 2012B, 5.000%, 7/01/43 Southern California Public Power Authority, California, Revenue Bonds, Apex Power Project 7/24 at 100.00 AA– Series 2014A, 5.000%, 7/01/38 Southern California Public Power Authority, Natural Gas Project 1 Revenue Bonds, Series 2007A, No Opt. Call A 5.000%, 11/01/33 Total Utilities Water and Sewer – 14.0% (9.9% of Total Investments) California Pollution Control Financing Authority, Water Furnishing Revenue Bonds, Poseidon No Opt. Call Baa3 Resources Channelside LP Desalination Project, Series 2012, 5.000%, 11/21/45 (Alternative Minimum Tax) East Bay Municipal Utility District, Alameda and Contra Costa Counties, California, Water 6/25 at 100.00 AAA System Revenue Bonds, Refunding Series 2015A, 5.000%, 6/01/31 Escondido Joint Powers Financing Authority, California, Revenue Bonds, Water System Financing, 3/22 at 100.00 AA– Series 2012, 5.000%, 9/01/41 Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2014A, 7/24 at 100.00 AA 5.000%, 7/01/44 Metropolitan Water District of Southern California, Waterworks Revenue Bonds, Tender Option 7/19 at 100.00 AAA Bond Trust 09-8B, 17.656%, 7/01/35 (IF) (6) Sacramento, California, Wastewater Revenue Bonds, Series 2013, 5.000%, 9/01/42 9/23 at 100.00 AA Total Water and Sewer $ 346,275 Total Long-Term Investments (cost $296,093,577) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value SHORT-TERM INVESTMENTS – 0.7% (0.5% of Total Investments) MUNICIPAL BONDS – 0.7% (0.5% of Total Investments) Health Care – 0.7% (0.5% of Total Investments) $ 1,320 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity No Opt. Call N/R $ 1,323,260 Health System, Series 2014A, 6.000%, 7/10/15 (7) California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity No Opt. Call N/R Health System, Series 2014B, 6.000%, 7/10/15 (7) California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity No Opt. Call N/R Health System, Series 2014C, 6.000%, 7/10/15 (7) $ 1,645 Total Short-Term Investments (cost $1,645,000) Total Investments (cost $297,738,577) – 140.7% Floating Rate Obligations – (0.4)% Variable Rate Demand Preferred Shares, at Liquidation Value – (42.9)% (8) Other Assets Less Liabilities – 2.6% Net Assets Applicable to Common Shares – 100% $ 228,464,407 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Short-Term Investments: Municipal Bonds — — Total $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of May 31, 2015, the cost of investments was $296,733,752. Gross unrealized appreciation and gross unrealized depreciation of investments as of May 31, 2015, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. As of, or subsequent to, the end of the reporting period this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has ceased accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment classified as Level 3. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 30.5%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen California Dividend Advantage Municipal Fund 2 By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:July 30, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:July 30, 2015 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:July 30, 2015
